HOUSTON, Justice
(dissenting).
I dissent. I concurred with the majority in Pietz v. Orthopedic Equipment Co., 562 So.2d 152 (Ala.1989), because I felt that there were genuine issues of material fact as to whether the government contractor defense was applicable in that case. Therefore, I felt that it was the function of the jury, not the trial court on a motion for *732summary judgment, to determine “whether the facts established] the condition for the utilization of the defense” by Orthopedic Equipment Company, 562 So.2d at 156. The material facts in this case, however, are undisputed. The State received the exact product that it ordéred. The State not only approved detailed specifications for the dump truck, but actually decided what those specifications were to be. The product Ford furnished to the State conformed exactly to those specifications. There are no genuine issues of material fact as to whether the government contractor defense is applicable. It is. Therefore, I dissent, because I would affirm the trial court’s judgment.